Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00804-CV

          LONE STAR BAKERY, INC. and Lone Star Bakery of San Antonio, Inc.,
                                 Appellants

                                               v.

                                   Tomas DE LA GARZA,
                                         Appellee

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-13819
                        Honorable Janet P. Littlejohn, Judge Presiding

        BEFORE JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the trial court’s order is REVERSED
and this cause is REMANDED to the trial court with instructions to sign an order compelling
arbitration between the parties and staying all other proceedings pending the outcome of
arbitration. See TEX. CIV. PRAC. & REM. CODE ANN. § 171.021 (West 2011).
       Costs of this appeal are taxed against Appellee Tomas De La Garza.
       SIGNED August 27, 2014.


                                                _____________________________
                                                Patricia O. Alvarez, Justice